        Case 9:20-po-05061-KLD Document 5 Filed 08/10/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION


                                             Case No. 9:20-PO-5061-KLD
UNITED STATES OF AMERICA,
                                             VIOLATION: FBDW00EA
                   Plaintiff,
                                             DISPOSITION CODE: PF
vs.
                                             ORDER ACCEPTING PLEA
MICHAEL D. TURNER,                           LETTER

                   Defendant.


      Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated September 2, 2020, advising Plaintiff has reached an agreement

with Defendant. Plaintiff has agreed to reduce the total amount due on the

violation notice from $230.00 to $115.00, and Defendant has agreed to forfeit

that amount.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $115.00. Defendant has paid this amount in full.

      DATED this 10th day of August, 2021.




                                       ______
                                      ____ ______
                                               ______
                                                   _______ _____
                                                        ____ ______
                                                                 ______
                                                                    ______
                                                                        __________
                                      KATHLEEN L. DESOTO
                                      United States Magistrate Judge
